UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
Williams,

                          Plaintiff,                               19 Civ. 9108 (NSR) (AEK)

        -against-                                                  ORDER

Commissioner of Social Security,

                          Defendant.
--------------------------------------------------------------x

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.

        On April 22, 2021, the Supreme Court issued its decision in Carr v. Saul, 141 S. Ct. 1352

(2021). The Carr Court held that applicants for Social Security disability benefits who had

hearings conducted, and/or decisions issued, by an administrative law judge (“ALJ”) whose

appointment was not in accordance with the Appointments Clause of the U.S. Constitution were

not required to administratively exhaust their Appointments Clause challenges during

proceedings before the Social Security Administration before raising such challenges for the first

time in federal court. Here, Plaintiff’s ALJ hearing was conducted before the ALJ’s appointment

was ratified by the Acting Commissioner of Social Security in July 2018. To date, Plaintiff has

not raised an Appointments Clause challenge in this federal court proceeding.

        In light of the Carr decision, and to promote efficiency and judicial economy, the parties

are directed to meet and confer regarding whether this case should to be remanded to the

Commissioner for a new hearing before a constitutionally appointed ALJ different from the ALJ

who previously heard and adjudicated Plaintiff’s claim for benefits. On or before June 1, 2021,

Plaintiff must submit a letter of no longer than five pages setting forth whether or not Plaintiff

believes this case should be remanded at this time. Plaintiff must submit a letter either
requesting remand (along with any legal argument in support of that position) or notifying the

Court that Plaintiff does not request remand. If necessary, on or before June 8, 2021, Defendant

may submit a letter of no more than five pages in response.

       Should Plaintiff elect not to request a remand on the Appointments Clause issue at this

stage, this may constitute a waiver of the Appointments Clause challenge in all further

proceedings, including appeals. A decision not to request a remand will not prejudice the

Plaintiff in any way before this Court, nor will it affect the timing of this Court’s decision on the

pending motions in this matter should the case remain in federal court.

Dated: May 10, 2021
       White Plains, New York
                                                      SO ORDERED.


                                                      ______________________________
                                                      ANDREW E. KRAUSE
                                                      United States Magistrate Judge




                                                  2
